Citation Nr: 1734233	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-16 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to the service-connected residuals of injury to the left Achilles tendon.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to March 1971, to include service in the Republic of Vietnam from April 1970 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in an April 2015 video conference hearing; a transcript of the hearing is associated with the claims file.  

In November 2015, the Board remanded this issue for additional development to include obtaining outstanding treatment records.  All available outstanding treatment records have been obtained and associated with the electronic file.  The Board finds that there has been substantial compliance with that particular November 2015 remand directive, and the matter is now properly before the Board.  See Stegall v. West, 11 Vet. App. 268 (1988).

Once again the appeal is REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran if any action, on his part, is required.


REMAND

The Veteran contends that he is entitled to service for a left hip disability including as secondary to the service-connected residuals of an injury to the left Achilles tendon.  

The Veteran was afforded a VA examination in August 2008, and a clarifying addendum opinion was obtained in November 2008.  This revealed there was considered to be no connection between the Veteran's service- connected Achilles tendon injury and the claimed disability, which was identified as arthritic changes.  Indeed, the November 2008 opinion stated "review of C-File did not show any evidence of traumatic injury to the hips while in the service.  Therefore it is less likely as not that the bilateral hip pain is caused by or a result of the left Achilles tendon rupture while the [Veteran] was in the service.....Furthermore, it is this examiner's opinion that, the pain that the [Veteran] was describing would be more consistent with the arthritic changes that were seen on x-ray."

While the examiner provided a medical opinion that addressed the matter of secondary service connection, in general, the examiner did not specifically address the issue of aggravation on a secondary basis, which question has been reasonably raised in this case.   See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (noting that the findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b)).  For this reason, further medical guidance by a VA medical professional regarding whether the left hip disability was aggravated by the left Achilles tendon disability should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers that they want considered in this appeal.  The identified records should be sought.   

2.  After all records and/or responses received from each contacted entity have been associated with the claim (to the extent possible), refer the Veteran's entire claims to a medical professional of appropriate expertise.  If the medical professional determines that an in-person examination of the Veteran is necessary, schedule the Veteran for a VA examination as to the etiology of the left hip disability.

The contents of the electronic claim files (in VBMS and Virtual VA), should be made available to the designated examiner for review.  The examiner is asked to provide an opinion addressing the following:

Is it at least as likely as not (50 percent or greater probability) that the left hip disability has been aggravated (made permanently worse beyond the natural progression of the disease) due to or as the result of the service-connected residuals of the left Achilles tendon injury?

If aggravation is found, the examiner should identify the baseline level of disability prior to aggravation.  This may be accomplished by review of the medical evidence. Additionally, the Veteran's statements as to changes in the severity of his observable symptoms over time may be considered as well.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In making this above assessment, the medical professional should discuss whether there is a medically sound basis to attribute the left hip disability that the Veteran now has, to the service-connected residuals of left Achilles tendon injury.

A fully articulated medical rationale for any opinion expressed should be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably make clear the medical guidance in the study of this case.

3.  After the development above has been completed, and any further development indicated by the results of the development requested above has been accomplished, re-adjudicate the issue of service connection for left hip disability, to include on a secondary basis.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



